﻿186.	Mr. May I first of all offer to Mr. Illueca my sincere congratulations on his election to the presidency of the thirty-eighth session of the General Assembly. I can assure him of the full co-operation of the Danish delegation in performing the duties of his high office.
187.	I also wish to extend a most cordial welcome to Saint Christopher and Nevis as the newest member of the United Nations family.
188.	We have all come together here to seek ways and means of maintaining international peace and furthering progress for the peoples of the world. Unfortunately, developments over the years have not made it easier for us to bear this awesome responsibility. On the contrary, the tasks ahead of us may seem even heavier than those we have tackled in the past. But we must see them as challenges rather than as threats.
189.	In the past year very few conflicts, if any, have been settled. In fact, existing conflicts have escalated and new ones have arisen. Still, the world community of nations provides an opportunity for the parties to meet and listen to each other and thereby to take a dignified and responsible approach to the pursuit of international objectives in respect for the rights and interests of others. Bilateral diplomacy most often fails at the very time when a conflict comes to a head, and it is precisely in such situations that multinational diplomacy at the United Nations can come to the rescue. The very existence of this forum is one of the most important instruments of the international community for confidence-building measures.
190.	We saw a dramatic fresh example of the need for confidence-building only a few weeks ago when 269 innocent airline passengers lost their lives as victims of the excessive assertion of security interests.
191.	Against that background, the Danish Government notes with pleasure that the American Government has once again confirmed its readiness for continuing the dialogue with the Soviet Union in the negotiations on intermediate-range nuclear forces at Geneva.
192.	I strongly hope that the Soviet Union will respond positively to the new American proposals which are designed to meet Soviet concerns. It is now up to the Soviet Union to show similar flexibility at Geneva.
193.	The Secretary-General, in his report to last year's General Assembly, presented some thoughts and ideas on the role of the Organization. They were neither new nor revolutionary, but they came at a time when a warning was needed and from the person obviously most qualified to voice it. The world has embarked on an exceedingly dangerous course. Governments ignore the United Nations and seek to attain their political goals by resorting to the threat or use of force. By doing so they render the United Nations impotent to pursue its most important purpose: the maintenance of international peace and security. When the United Nations is allowed to play its rightful role, it is often too late. And then, perhaps, understandably but no less unjustly, the United Nations is blamed for the lack of results.
194.	In confirmation of their traditional strong support for the United Nations, the Nordic countries have prepared a report containing suggestions on possible measures to strengthen the United Nations. The latest meeting of the Nordic Foreign Ministers called attention to the report and reaffirmed that the Nordic Governments will continue their active efforts to strengthen the United Nations as a universal peace-keeping and peace-making organization.
195.	He Secretary-General's appeal struck a resonant chord with the Member States. The many positive and constructive contributions fostered by the Secretary- General's report should not, however, become a pretext for self-congratulation. In this year's report the Secretary-General rightly stresses that there is still a long way to go.
196.	Denmark is fortunate to be situated in a region where peace has been maintained for nearly four decades. Nevertheless, we remain conscious that peace cannot be taken for granted. Without persistent efforts and a dialogue encompassing all countries in our region, it will not be possible to preserve confidence among the nations.
197.	Geography places Europe at the centre of the East- West conflict whose adverse effects are felt very strongly also in other parts of the world. Whatever progress we can achieve in our a/ea will be beneficial also to developments in other parts of the world where the tension may be even greater. Consequently, there is a great need for a comprehensive East-West dialogue on a wide range of subjects, political as well as economic.
198.	The process initiated by the Conference on Security and Co-operation in Europe is a most important channel for such a dialogue. And it is indeed encouraging that East and West, with the precious help of neutral and non-aligned participating States, have reached agreement on a number of substantial issues at the Conference follow-up meeting at Madrid. We hope this accomplishment may influence general East-West relations in a positive direction.
199.	Denmark's participation in European political cooperation is yet another manifestation of our confidence in international diplomacy. Through this co-operation we, the ten nations of the European Community, seek to play a constructive role in offering our political support for negotiated settlements of many regional conflicts. The growing interest in this form of political co-operation testifies to the value of a political effort which gathers its strength not from military power, but from a multilateral framework for co-operation between peace-loving nations.
200.	Since the last session of the General Assembly there has been little substantive progress in the Middle East situation. Developments over the past year have made it even more manifest that the Palestinian problem is the core of the Middle East conflict and that some sort of negotiated agreement between Israel and the Palestinians must be established. Only then will progress towards a generally acceptable Arab-Israeli settlement be possible. The Danish Government is firmly convinced that it is in the best interests of Israel to hold out the prospect of a partnership with the Palestinians—a partnership of equals. The Palestinians, for their part, should clearly recognize that the only path to fulfilment of their legitimate national aspirations is the quest for mutual recognition with the State of Israel. The time has come for Arabs and Israelis to recognize that their maximum aims are unattainable and that they must negotiate with each other to achieve peace.
201.	The hopes for an historic compromise between Israel and the Palestinians may have been shaken by the Israeli invasion of Lebanon and its dramatic and indeed tragic aftermath. But bitterness and hostility must not make us lose sight of the need to search for some outline of a Middle East peace settlement.
202.	Against this background, the Danish Government welcomed the American initiative contained in President Reagan's speech on 1 September of last year.3 It has the merit of drawing a proper distinction between a firm commitment to Israel's security and opposition to Israel's claim to sovereignty over the occupied territories. We hope that the prospect of exchanging territory for peace is still a powerful allurement to Israel. We were also encouraged by the Fez Declaration' as a clearer manifestation of an Arab willingness to compromise.
203.	Regrettably, these initiatives have not so far initiated a process leading towards a break with the immobility of the past. To create a situation in which diplomacy can perform usefully, change is crucial in two respects.
204.	First, the settlement process in the occupied territories must be halted. The Arab identity of the West Bank and the Gaza Strip must be preserved in order to keep options open for the future of these territories. Their political destiny must be determined by the inhabitants. If the demand for negotiations is to be meaningful it is imperative that Israel should not pre-empt the future.
205.	Secondly, foreign forces must be withdrawn from Lebanese territory. This would be an important step in support of the determined action of President Gemayel and his Government to re-establish Lebanon's unity, sovereignty and independence, and its right to live within internationally recognized frontiers. My Government fully supports the right of the Government of Lebanon to extend its authority to all parts of Lebanese territory. We welcome the cease-fire which took effect yesterday morning. We hope that it will be the first step towards a national reconciliation in that country.
206.	In this connection I also wish to place on record the Danish Government's regret that the conflict between Iran and Iraq continues despite the calls of the Security Council and the General Assembly, the efforts of the special representative of the Secretary-General and the appeals and peace initiatives of various groups of countries, including the 10 member States of the European Communities. The conflict remains a serious threat to the whole region. I call once again on the parties to accept an immediate cease-fire, to withdraw all forces behind the internationally recognized frontiers and to seek a just and honourable negotiated settlement.
207.	The presence of Soviet forces in Afghanistan continues to threaten the stability of the entire South-West Asian region and the development of harmonious East- West relations. Furthermore: the situation in Afghanistan has inflicted heavy suffering on the population, of which roughly one fifth has had to seek refuge in neighbouring countries. Since the invasion of Afghanistan the General Assembly has repeatedly appealed to the Soviet Union to withdraw its forces so as to enable Afghanistan to return to its former independent and non-aligned status. These appeals have been supplemented by several peace initiatives which, unfortunately, have been of no avail so far. Today I wish once again to add my Government's voice to all the many calls for withdrawal of the Soviet forces and for the recognition of the right of the Afghan people to self-determination.
208.	Similarly, the armed Vietnamese intervention in Kampuchea almost five years ago remains a serious threat to peace and stability in South-East Asia. Recalling the increasing and overwhelming support which the resolutions on the Kampuchean situation have received in the General Assembly over the years, I reiterate the appeal for a comprehensive political settlement which would secure complete withdrawal of all foreign forces, the right of the Kampuchean people to determine its own destiny through free elections supervised by the United Nations, respect for the independence and neutrality of Kampuchea and a commitment by all States to refrain from interfering in its internal affairs.
209.	Developments in southern Africa present a growing danger to peace and stability.
210.	Denmark has repeatedly condemned South Africa's political, economic and military pressure against neighbouring States—not least its continued occupation of areas of southern Angola. Recently South Africa has exerted brutal pressure on a defenceless independent State, Lesotho. South Africa's blockade against Lesotho and its pressure for expulsion or extradition of South African refugees arc in flagrant violation of international law. At the same time, South Africa continues its illegal occupation of Namibia, in defiance of the United Nations. Denmark is ready to support all efforts towards urgent implementation of Security Council resolution 435 (1978), and we welcome the renewed efforts of the Secretary-General. The settlement of extraneous political issues cannot be a precondition for implementing the United Nations plan for Namibia's independence.
211.	In South Africa itself injustice and repression prevail. The fundamental elements of the apartheid system remain unchanged. In some respects they have even become more sophisticated. Planned constitutional amendments pay nothing but lip service to the aspirations of the non-white South Africans to real political influence. And they do not address the question of political rights for the country's black majority.
212.	Denmark is more than ever convinced of the need to increase international pressure on South Africa and to make it more effective. Developments since the last session have unfortunately—but abundantly—demonstrated that a peaceful abolition of the apartheid system can be brought about only through effective international pressure.
213.	Humanitarian and educational assistance to the victims of oppression in southern Africa remains an essential element of Denmark's policy with regard to that region. Denmark's calls on all Members of the United Nations to provide such assistance in order to help alleviate human suffering in southern Africa.
214.	Latin America is attracting growing international attention. Economically, some countries in the region have a very high potential. Others are among the most impoverished in the world. In many Latin American countries a process of economic growth and transformation is under way while a change of their political structures towards democratic rule is taking place We follow this development attentively and with sympathy. But we are deeply concerned at the attacks on democracy and violations of human rights which have become a part of every-day life in many of these countries. We hope that the countries of Latin America will become full-fledged demands and that the efforts to alleviate the economic and  al injustices in the region which are the root cause of its serious political problems will be successful.
215.	The situation in Central America is particularly threatening because the risk of a more comprehensive armed conflict can no longer be disregarded. We remain convinced that the conflicts in Central America can be settled only through negotiation. We have therefore welcomed the initiative of the Contadora Group of countries, which seems to be bearing fruit.
216.	The Secretary-General stated, in his address to the Committee on Disarmament early this year,' that he was acutely conscious of the crucial stage we have reached in the history of mankind's efforts at disarmament, an endeavour of supreme importance for the preservation of human life and values. The Danish Government fully shares the Secretary-General's concern.
217.	It is said that the present international climate is not very conducive to disarmament efforts. It is indisputable that progress in disarmament and arms control depends on the existence of confidence among States, and mainly—but not exclusively—between the two States which are most directly responsible for the great arsenals of nuclear weapons. The best way to build such confidence is through direct and serious dialogue. Disarmament issues are an urgent topic for such a dialogue, since the relationship between disarmament efforts and other confidence-building measures is one of interdependence all interaction. Nuclear disarmament remains the issue of the highest priority. At the bilateral level the United «5s and the Soviet Union have conducted negotiations on mutual reductions of nuclear strategic arms for well over a year. The Danish Government hopes that these difficult negotiations will result in an early agreement on substantial reductions of those weapons.
223.	The negotiations between the United States and the Soviet Union on intermediate-range nuclear forces are of special concern to us. We hope, and we believe, that the negotiation" will lead to concrete results even before the end of this year. Should this effort fail we must fear that the arms up will continue and that we cannot expect a renewal or the willingness expressed by the Atlantic alliance in 1979 to seek a negotiated correction of the imbalance created by the Soviet Union's deployment of additional SS-20 missiles.
224.	Parallel multilateral negotiations are taking place at Geneva in the Committee on Disarmament. We clearly see that the bilateral negotiations between the United States and the Soviet Union have had such an impact on the Geneva negotiations that they have almost become stalemated. This is understandable, but certainly not acceptable. Agreement on a comprehensive test-ban treaty and a convention banning chemical weapons remain objectives of prime importance, and Danish Government urges all parties to show good will and flexibility.
225.	In this context, I should like to add that the Danish Government supports all realistic efforts to establish nuclear-weapon-free zones in conformity with the provisions of the Final Document of the Tenth Special Session, devoted to disarmament.
226.	It is a cause of great concern that serious international negotiations concerning the question of preventing an arms race in outer space, including anti-satellite weapons, have not yet been initiated. The Danish Government hopes that the Committee on Disarmament will agree to deal with this important and complex question at its next session.
227.	The world-wide buildup of conventional arms is a matter of growing concern. Conventional weapons are the weapons used in current conflicts, and the resources absorbed by the conventional arsenals exceed by far the funds spent on nuclear weapons. We trust that the report of the Group of Experts on All Aspects of the Conventional Arms Race and on Disarmament relating to Conventional Weapons and Armed Forces will provide a valuable basis for the deliberations of the next session.
228.	A question constantly on our minds is how best to ensure that the United Nations will be able to play an effective and decisive role in disarmament. At this session once again, the agenda includes a vast number of disarmament items. We do not, however, accomplish much by adopting a long list of resolutions. What we lack is not disarmament proposals, but realistic disarmament efforts concentrating on the most vital problems.
229.	We must not forget, however, that wars can be fought with fewer, or less deadly weapons. It is not enough to look at the means of war; we must identify the causes and try to eliminate them.
230.	The problems of today are global. In matters of peace and security this has been evident for decades. But the same lesson can be learnt in many other respects also. Our world is restricted. So are some of its resources. Others, however, can be expanded. We must learn to develop and share the world and its resources to the benefits of us all.
231.	The closing paragraph of the New Delhi Message, proclaimed by the recent Seventh Conference of Heads of State or Government of Non-Aligned Countries, contains a sentence which is phrased in such eloquent language that I should like to quote it: "The earth belongs to us all—let us cherish it in peace and true brotherhood, based on the dignity and equality of man."
232.	In several statements, including that of the Secretary-General, international economic problems have been emphasized. This is not only because of the close interrelationship between the world economic situation and international stability and security.
233.	Since the end of the 1970s, most countries, developed and developing alike, have experienced the consequences of a global recession. In recent months, however, signs of change have emerged. Recovery seems to be under way in some major industrialized countries, and it is the responsibility of the international community to seize this opportunity to restore sustained economic growth and development.
234.	To do so, all nations must co-operate in creating new and more equitable economic relations. In June of this year, at Belgrade, we all faced this challenge. The sixth session of the United Nations Conference on Trade and Development did not achieve a major breakthrough in the North-South dialogue. But is stressed the interrelationship between the various economic issues currently being discussed by the international community and pointed out ways to carry on the process of economic co-operation in the appropriate forums.
235.	But most of all the Conference emphasized that the concept of global interdependence is more than just a catchword. Experience, including that of the sixth session of the Conference, has proved the need to consider all the interlinked economic questions. Consequently, Denmark continues to support an early launching of global negotiations covering all major issues in the world economic area.
236.	The serious problems of the developing countries impose increased obligations on all developed countries, especially towards the poorest countries of the third world. A serious setback for the results achieved so far in development co-operation must be avoided. In this respect, the performance of donor countries in the field of official development assistance remains significant. My Government noted with pleasure that all developed donor countries, irrespective of their attitudes to the 0.7 per cent target and to the time-frame for its achievement, committed themselves in their statements at the Conference to redouble their efforts to expand official development assistance.
237.	It will be necessary to channel more resources to income- and employment-generating activities in developing countries and to work for higher efficiency in the management of development. Increased production, especially in the agricultural sector, is a prerequisite for sustained economic development.
238.	In these efforts we must pay special attention to the conditions of the poorest segments of the world population. The World Development Report of the World Bank has repeatedly stated that, even with an annual growth to gross national product of 5 to 6 per cent, over 600 million people in the developing countries will be below the poverty line by the year 2000 unless the pattern of growth is modified to put more emphasis on poverty alleviation. The International Development Strategy for the Third United Nations Development Decade is a relevant instrument to promote these demands for development co-operation. We look forward to the mid-term review which is to take place next year.
239.	As one of the major contributors to the development activities of the United Nations family, my Government is concerned about the continued stagnation in the resource flow to the United Nations development system, and especially to UNDP. My Government has decided to propose to the Danish Parliament that Denmark's contribution to UNDP be increased by 8.5 per cent next year. I hope that other countries will also be able to increase their support to UNDP.
240.	I have not touched upon a number of other important economic problems. The Danish Government is confident, however, that all these major topics will be given due attention during this session, with due regard for the need for improved international co-operation to restore world growth and development.
241.	Human rights and fundamental freedoms, as well as the dignity of man, are the very essence of the philosophy upon which the United Nations is built. In spite of the fact that all Member States of the United Nations have solemnly committed themselves to promote respect for, and observance of, human rights, we are constantly confronted with serious and massive violations of human rights in many parts of the world under different pretexts and more or less sophisticated disguises. Accordingly, no effort must be spared to ensure that recognition and observance of human rights remain at the heart of the policies and strategies of the Organization, thereby fulfilling the ideals of the Charter.
242.	I wish to draw special attention to the cases where people are silenced or exposed to inhuman treatment just because they fight for the observance of human rights and fundamental freedoms. They deserve an effective and courageous response by the United Nations to its moral and legal obligations.
243.	Denmark strongly supports the efforts initiated by the Commission on Human Rights to combat the appalling practices of torture, summary or arbitrary execution and disappearance.
244.	I hope that many countries will join in our endeavours to alleviate the sufferings of victims of torture by making substantial contributions to the United Nations Voluntary Fund for Victims of Torture established in 1981 for that particular purpose. Subject to parliamentary approval, my Government intends to make another substantial contribution to the Fund in 1984.
245.	I am aware that my statement may have sounded like a litany on increased tension, aggravated conflicts, and unresolved economic problems. I am afraid it is also a realistic assessment of the world situation today. It will no doubt be reflected in the debate during the coming weeks here. We need not become despondent, however. On the contrary, we must accept the challenge and try harder than ever to reach accommodation and reconciliation.
246.	What better goal, then, for our work than the theme of the Buenos Aires Platform from the Ministerial Meeting of the Group of 77 earlier this year: Dialogue and Consensus.
247.	We must be willing to listen to each other's points of view and to make every effort to find the common ground for concerted action in which we can all join. Only through a sincere dialogue and genuine consensus can we hope to reach real and lasting solutions to the world's problems.
 


